Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

                                       
   Applicant’s amendment in the reply filed on 4/7/2021 is acknowledged, with the cancellation of Claims 2, 7, and 15, and newly added claim 21.  Claims 1, 3-6, 8-14, and 16-21 are pending.  Claims 1, 3-6, 8-14, and 16-21 are examined on the merits.
         Any rejection that is not reiterated is hereby withdrawn.
  

Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, 17, and 21 are newly rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
This is a new rejection necessitated by the Applicant’s amendment filed on 4/7/2021.
Claim 21 recites “a method for preparing solid emulsion forms of plant extract” at lines 1-2. The recitation is very confusing, as it is not clear how come an emulsion could be a solid form, shouldn’t an emulsion be a liquid or a semi-liquid such as a cream, lotion, or ointment? 
	Claim 16 recites “grinding the solid form into a powder form” (at last line), and Claim 17 recites “compressing the powder form as a pill or tablet”, the recitations are very confusing, as it is not clear how a composition should be both an emulsion and a powder, pill, or tablet. 
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 
All other cited claims depend directly or indirectly from rejected claims and are, therefore, also, rejected under U.S.C. 112, second paragraph for the reasons set forth above.


Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, 9, 11-14, and 18-20 are newly rejected under 35 U.S.C. 102 (a)(1) as being anticipated Grune (US 2008/0233060 A1).
This is a new rejection necessitated by the Applicant’s amendment filed on 4/7/2021.
Grune teaches a lotion (thus a method for preparing stable emulsion forms of plant extract, thus a liquid form of the plant extract, thus claim 20 is met) or spray  oil (thus a dilute oil) and up to 1% hemp seed oil (thus at least one type of extract from a cannabis plant, thus claim 3 is met; thus adding the liquid form of the plant extract to one or more of a liquid, thus claim 18 is met) plus 3% stearic acid (thus an oil based weighting agent), and 3% ethyl macadamiate wherein said oil phase is mixed and heated (thus applying heat to the oil mixture until the mixture reaches a threshold viscosity) and cooled until homogenous (thus mixing oil mixture consisting of one or more of an oil based weighting agent, at least one type of extract from a cannabis plant and a dilute, thus using high or low shear mixers, thus claim 14 is met) and wherein said oil phase is added to said water phase with an additional 1.83% aloe followed by mixing and cooling and subsequent addition of 0.5% arabinogalactin 1% of glucose/glucose oxidase and 0.05% of lactoperoxidase glucose, optionally fragrance followed by mixing until homogeneous (thus mixing the oil mixture with the emulsifying agent in water of the emulsifying solution, homogenize the mixed oil mixture and emulsifying solution as a liquid form of the plant extract, thus claim 1 is met) said composition resulting in a stable product with an SPF value of greater than 20.(see claim vegetable oils (thus a diluent oil, thus claims 5 and 6 are met), and the like [0063]. Grune teaches Phase A: (Water phase) Heat to 80 deg. C.; 27.25% water, 24.7% aloe juice w/baking soda, 0.25% laracare A 200, 3% Eumulgin SG.RTM., 1% Emulgade PL68/50.RTM., 7% Zinc Oxide, 1% hydrolyzed wheat protein (thus claim 9 is met), 1% Crodesta F160, 0.1% ascorbyl plamitate, 0.1% Viramin E, 0.1% ascorbic acid-vitamin C, 1% beta carotene, 0.5% orange wax, 1% beeswax. Homogenize water phase at 80 deg. C [0210]. Grune teaches a composition comprising purified water using ozonation, ionization, or distillation or any combination thereof wherein alcohol may be substituted for, or combined with water at least one emollient including but not limited to chitosan, and aloe vera gel, individually or in any combination; an oil component with spf boosting agents including but not limited to; ethyl macadamiate, non-toxic silicone oil and essential oils, butter milk, waxes impregnated with inorganic sun-block or sunscreen agent and organic/inorganic micronized particles, wood powder and bentonite clay, keratin, either individually or in any combination; at least one inorganic sun-block or sunscreen agent including any metal oxide, glass microsphere, silica and silica compound, and optionally metal oxide pigments with particles that are micronized, submicronized, nanoparticle sized (thus claim 19 is met), or otherwise individually or in any combination that can be homogenized in either a water phase, a water-aloe phase, an oil phase or any phase of said composition; at least one emulsifier wherein said emulsifier includes but is not limited to a phospholipid and/or liposome or an aloe vera gel or an 
Therefore, the reference is deemed to anticipate the instant claim above.



Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-6, 8-14, and 18-20 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Grune as applied to claims 1, 3, 5-6, 9-14, and 18-20 above, further in view of Bernhardt et al (US 4,788,054).
This is a new rejection necessitated by the Applicant’s amendment filed on 4/7/2021.
The teachings of Grune are set forth above and applied as before.
The teachings of Grune do not specifically teach the incorporation of ester gum in claim 8, or the purity of the plant extracts in claim 4.
lotion, as opposed to a thin lotion, is being formulated. While a cosmetic oil (and the emulsifier present) can themselves add to the viscosity of a given emulsion formulation, it is now preferred to incorporate a thickener (sometimes also called a viscosity modifier) into a composition in order to obtain a product sunscreen composition with increased viscosity. Examples of suitable thickeners include methylcellulose, hydroxyethylcellulose, hydrophilic polysaccaride gums (arabic, tragacanth, guar, karaya, etc.), gum rosins (gum benzoin, gum camphor, etc.), ester gums (semisynthetic reaction products of rosin and a polyhydric alcohol), and the like (col 8, lines 50-67).
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate ester gums from Bernhardt et al into the composition of Grune since Bernhardt et al teach ester gums as thickeners for lotion, etc. Since both of the references teach lotions containing sunscreen agents, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together. 
Regarding the claimed amount of purity in plant extract, determining an appropriate purity of the plant extract is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

 Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
             No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655